IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


PABLO A. DAMIANI,                           )
              Plaintiff,                    )
          v.                                )       C.A. No. N14C-05-186-ALR
GEORGE GILL (Sergeant)                      )
              Defendant                     )

                               Submitted: January 23, 2015
                                Decided: January 26, 2015

                  Upon Plaintiff’s Motion for Appointment of Counsel
                                       DENIED


       Self-represented litigants in civil proceedings have no legal or equitable

right to appointed counsel.1 Moreover, when the Court applies the analysis set

forth by the Third Circuit Court of Appeals for appointment of counsel, the Court

finds that appointment of counsel is neither necessary nor appropriate, as follows:

(i) plaintiff has demonstrated the ability to present his own case; (ii) plaintiff is in

the nest position to develop the facts on his own behalf; (iii) significant factual

investigation is not necessary as plaintiff is likely is own main witness; (iv) the

case is likely to turn on credibility determinations; (v) expert testimony will not be




1
 Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002) (“Indigent civil litigants possess
neither a constitutional nor a statutory right to appointed counsel.”); Parham v. Johnson, 126
F.3d 454, 456-57 (3d Cir. 1997); Boulware v. Battaglia, 344 F. Supp. 889, 903 (D. Del. 1972).
required; and (vi) plaintiff’s inability to afford counsel is not significant under the

circumstances presented.2

       NOW, THEREFORE, this 26th day of January, 2015 Plaintiff’s Motion

for Appointment of Counsel is hereby DENIED.

       IT IS SO ORDERED.


                                             Andrea L. Rocanelli
                                             _____________________________
                                             Honorable Andrea L. Rocanelli




2
 Parham, 126 F.3d at 457 (delineating the criteria under which an indigent litigant is entitled to
have counsel appointed as developed in Tabron v. Grace, 6 F.3d 147, 155-56, 157 n.5 (3d Cir.
1993)).